 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   RICKY NOLAN,                                  ) Case No.: 3:18-CV-00338-RCJ-WGC
                                                   )
 7                                                 ) ORDER
                             Plaintiff,            )
 8                                                 )
     vs.                                           )
 9                                                 )
     STEVEN B. WOLFSON, et al.,                    )
10                                                 )
                    Defendants.                    )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge (ECF No. 161) entered on November 13, 2018, recommending that the Court
15
     dismiss this action for failure to state a claim upon which relief may be granted. On
16

17   November 29, 2018 and November 30, 2018, Plaintiff filed Objections to Magistrate

18   Judge’s Report and Recommendation (ECF Nos. 17, 18).
19
            This action was referred to Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
20
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
21

22
     District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the
24   pleadings and memoranda of the parties including the parties’ objections to the Report
25
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
26
     Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                      1
 1         IT IS HEREBY ORDERED that Judge Cobb’s Report and Recommendation
 2
     (ECF No. 16), shall be ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s Objections (ECF Nos. 17 and 18) to
 4

 5
     the Magistrate Judge’s Report and Recommendation are OVERRULED.

 6         IT IS FURTHER ORDERED that pending motions (ECF Nos. 9 and 10) are
 7   DENIED AS MOOT.
 8
           IT IS FURTHER ORDERED that the subsequent motion to exceed page
 9
     limitations (ECF No. 14) is GRANTED.
10

11         IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE.

12         IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
13
           IT IS SO ORDERED.
14
                                              Dated this 15th day of January, 2019.
15

16

17                                            ROBERT C. JONES
                                              Senior District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                2
